                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


COURTNEY HEBERT, as sole beneficiary                                 CIVIL ACTION
    of the Courtney Hebert Irrevocable Trust and
    as the independent administratrix of the                         NO. 19-10165
    Succession of Michael Allen Hebert
                                                                     SECTION: M (2)
VERSUS

RICHARD J. HEBERT, et al.


                                            ORDER

       On May 8, 2019, defendant Federal Deposit Insurance Corporation, as receiver for First

NBC Bank (“FDIC-R”), filed a motion to dismiss for lack of jurisdiction,1 which was set for

submission on May 23, 2019.2 Local Rule 7.5 of the United States District Court for the Eastern

District of Louisiana requires that a memorandum in opposition to a motion be filed no later than

eight days before the noticed submission date. Plaintiff Courtney Hebert, as sole beneficiary of

the Courtney Hebert Irrevocable Trust and as independent administratrix of the Succession of

Michael Allen Hebert (“Hebert”), who is represented by counsel, has not filed a memorandum in

opposition to the motion to dismiss.

       FDIC-R seeks to dismiss Hebert’s claims on the grounds that she has not submitted her

claims for administrative review and approval in compliance with 12 U.S.C. §§ 1821(d)(6) and

1821(d)(13)(D) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989,

which requires all claims involving the assets of a failed depository institution to be submitted to

the receiver not less than 90 days after the publication of the receiver’s notice.            Id. §

1821(d)(3)(B)(i). FDIC-R has the sole discretion to determine whether the claims will be allowed


       1
           R. Doc. 4.
       2
           R. Doc. 46.
or disallowed. Id. § 1821(d)(3)-(5); see also Meliezer v. Resolution Tr. Co., 952 F.2d 879, 881

(5th Cir. 1992) (“To assure that the [FDIC] could deal expeditiously with failed depository

institutions, Congress created a new claims determination procedure by which the creditors of a

failed institution may be required to first present their claims to the Receiver for administrative

consideration before pursuing a judicial remedy.”). Failure to exhaust the claims procedure

deprives the court of jurisdiction. 12 U.S.C. § 1821(d)(13)(D); Meliezer, 952 F.2d at 882.

       Here, Hebert initially filed this suit in state court on July 30, 2012, seeking damages against

First NBC Bank (“FNBC”) and injunctive relief against Richard J. Hebert.3 On April 28, 2017,

FNBC was closed by the Louisiana Office of Financial Institutions, FDIC-R was named the

receiver, and FDIC-R accepted appointment as receiver for FNBC.4 Soon thereafter, FDIC-R

published notice to FNBC’s creditors setting out the administrative claims process. On May 26,

2017, FDIC-R sent a notice to Hebert advising her to submit to FDIC-R by August 2, 2017, a proof

of claim for any claim Hebert might have against FNBC, and that failure to do so would “result in

disallowance by the Receiver and the disallowance will be final.”5 Hebert’s notice was delivered

on June 5, 2017.6 Hebert never filed a proof of claim.7

       Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,

       IT IS ORDERED that FDIC-R’s motion to dismiss (R. Doc. 4) is GRANTED as

unopposed;




       3
         R. Doc. 4-3.
       4
         R. Doc. 4-4.
       5
         R. Doc. 4-5.
       6
         See R. Docs. 4-6 & 4-7.
       7
         R. Doc. 4-1 at 3.
       IT IS FURTHER ORDERED that all claims of Hebert against FDIC-R are dismissed with

prejudice for lack of jurisdiction; and

       IT IS FURTHER ORDERED that the Court declines to exercise jurisdiction over Hebert’s

supplemental state-law claims against Richard J. Hebert, because the Court has dismissed all

claims over which it had original jurisdiction, pursuant to 28 U.S.C. § 1367(c). Accordingly,

Hebert’s remaining claims are hereby REMANDED to the Civil District Court for the Parish of

Orleans, State of Louisiana.



       New Orleans, Louisiana, this 22nd day of May, 2019.




                                          BARRY W. ASHE
                                          UNITED STATES DISTRICT JUDGE
